ORICINAi                                                                                     05/08/2020


               IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: PR 20-0004


                                          PR 20-0004                         FILED
                                                                              MAY 0 8 2020
                                                                            Bowen Greenwood
                                                                          Clerk of Supreme Court
                                                                             State of Montana

  IN RE THE PETITION OF
                                                                      ORDER
  MICHAEL S. LAHR




         Michael S. Lahr has petitioned this Court for admission to active status in the State
  Bar of Montana after having been on inactive status since April 2018.
        IT IS ORDERED that upon payment of the appropriate fees to the State Bar of
  Montana, Petitioner shall be admitted to the active practice of law in the state of Montana.
        IT IS FURTHER ORDERED that, within six months of the date of this Order,
  Petitioner shall submit to the Board of Continuing Legal Education, P.O. Box 577, Helena,
  MT 59624, proof of attendance at thirty hours of approved Continuing Legal Education to
  be credited to the time Petitioner was on inactive status.
         The Clerk is directed to provide copies of this Order to Petitioner and to the State
  Bar of Montana.       4A,
        DATED thisf— day of May, 2020.
                                                    For the Court,



                                                    By
                                                                 Chief Justice